ENTRY ORDER
                        SUPREME COURT DOCKET NO. 2013-416

                                  FEBRUARY TERM, 2014

Lauren Peterson                                  }    APPEALED FROM:
                                                 }
   v.                                            }    Superior Court, Addison Unit,
                                                 }    Family Division
Chad Brown                                       }
                                                 }    DOCKET NO. 143-6-11 Andm

                          In the above-entitled cause, the Clerk will enter:

        Father has appealed from a family court order, entered on October 16, 2013, denying his
motion for reconsideration of a previous order denying his motion to modify a parent-child contact
schedule. Father had sought in the motion a more “equal distribution of parent child contact.” The
record discloses that, on January 15, 2014, while this appeal was pending, the family court issued a
subsequent order granting mother’s emergency motion to suspend all visitation between father and
the child for three months, and simultaneously granted mother’s petition for relief from abuse,
suspending father’s contact with the child until April 16, 2014. Subsequently, on April 14, 2014,
the parties entered into a stipulation which became a court order, and which specified that visitation
was suspended while father’s criminal prosecution remained pending, after “which time the court
may resume or modify contact in the best interests of the child on motion of either party.”

        This Court, in response to these subsequent orders, issued an order directing father’s counsel
to file a written memorandum to show cause why the instant appeal should not be dismissed as
moot. Counsel has not filed a response.

         In view of the fact that parent-child contact with father has been suspended, the Court
concludes that no decision in this appeal can afford father any meaningful and immediate relief, as
any modification of father’s parent-child contact must necessarily take account the intervening
events and court orders. Moreover, the stipulated order of April 14, 2014 specifically protects
father’s right to seek modification of parent-child contact once his criminal proceedings have ended.
Thus, no right of father will be lost by dismissal of this appeal. Accordingly, the appeal is
dismissed as moot. See Chase v. State, 2008 VT 107, ¶ 11, 184 Vt. 430 (“[A]n issue becomes moot
if the reviewing court can no longer grant effective relief.” (quotation omitted)).

                                              BY THE COURT:


                                              Paul L. Reiber, Chief Justice


                                              John A. Dooley, Associate Justice


                                              Marilyn S. Skoglund, Associate Justice


                                              Geoffrey W. Crawford, Associate Justice